Citation Nr: 1135496	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  03-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to service connection for a chronic left shoulder disorder, to include degenerative joint disease.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1959 to October 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In a February 2004 decision, the Board denied service connection for diabetes mellitus.  The Board also found that no new and material evidence had been submitted to reopen a claim of service connection for a left shoulder disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2004 Order, the Court granted a Joint Motion to Remand of the parties (the VA Secretary and the Veteran), vacated the Board's February 2004 decision, and remanded the case back to the Board pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.  

In a December 2004 decision, the Board reopened the Veteran's claim of service connection for a left shoulder disability and remanded the matter as well as the claim of service connection for diabetes mellitus.  

In April 2009, the Board remanded this case in order to afford the Veteran a hearing before a Veterans Law Judge.  In July 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In October 2009, the matters were again remanded for additional development.   

An interim May 2011 rating decision granted service connection for posttraumatic stress disorder, left leg condition, and headaches.  As such decision represents a full grant of the benefits sought on appeal, those matters are no longer before the Board.

The matter of service connection for diabetes mellitus is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

In July 2011 correspondence, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal of the claim of service connection for a chronic left shoulder disorder, to include degenerative joint disease; there is no question of fact or law in this matter remaining before the Board.  


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal have been met on the claim of service connection for a chronic left shoulder disorder, to include degenerative joint disease.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Given the Veteran's expressed desire to withdraw his appeal in the matter of service connection for a left shoulder disability, there is no reason to belabor the impact of the VCAA on the matter, since any error in notice is harmless.  




B.  Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104(a).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.

In July 2011 correspondence, the Veteran expressed his desire to withdraw his appeal of the claim of service connection for a chronic left shoulder disorder (i.e., "I am asking that my left shoulder condition be dropped and that nothing further be done in regards to this matter.").  Inasmuch as the Veteran has withdrawn his appeal of the claim of service connection for a chronic left shoulder disorder, there is no allegation of error of fact or law in the matter before the Board.  Hence, the Board does not have appellate jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal on the claim of service connection for a chronic left shoulder disorder, to include degenerative joint disease, is dismissed.  


REMAND

Regarding the remaining issue of service connection for diabetes mellitus, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).  The Veteran alleges that while stationed at Ft. Jackson, South Carolina and Ft. Sill Oklahoma he sprayed weed killer on various occasions and that the herbicide was so strong that it killed small trees.  He also alleges that while stationed at Ft. Sill in December 1959 or January 1960 he was transported by truck to a Dow Chemical plant where he loaded herbicides on a train for shipment to Vietnam.  He notes that during this process a lid came loose and he was exposed to herbicides.  The Board notes that the RO submitted a request to the National Personnel Records Center (NPRC) to verify the Veteran's accounts of spraying herbicide at Ft. Jackson with a negative response received in April 2007; however, review of the record reveals that no development was conducted to verify his allegations of handling herbicides at Ft. Sill.

Further, VA has developed specific evidentiary procedures in its updated Adjudication Procedure Manual to verify whether a Veteran was exposed to herbicides in locations other than Vietnam, Korea, and Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Review of the pertinent section reveals that the RO should furnish the Veteran's detailed description of exposure to C&P Service via e-mail, and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as alleged.  Thereafter, if exposure is not verified, research through the U.S. Army & Joint Services Records Research Center (JSRRC) is to be conducted.  

Notably, neither correspondence with the C&P service nor a DoD listing is associated with the claims file regarding the Ft. Jackson allegation and no development has been undertaken regarding the Veteran's Ft. Sill allegation.   Accordingly, further development pursuant to the procedures set forth in the Adjudication Procedure Manual as outlined above is necessary in an attempt to verify each instance of the Veteran's claimed exposure to herbicides.    

Accordingly, the case is REMANDED for the following:

1. Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used or stored at Ft. Jackson and Ft. Sill, as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Ft. Jackson and Ft. Sill during his service at those locations.  Negative responses must be documented in the claims folder. 

2. Conduct any further development necessary for independent verification of exposure to herbicides that may be suggested by the results of that sought above.

3. After the completion of the above development, readjudicate the claim of service connection for diabetes mellitus, Type II.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



______________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


